DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2020 has been entered.

Specification
The disclosure is objected to because of the following informalities: in paragraphs [0120] and [0136] of the specification as published, the auxiliary cover line is referred to as auxiliary cover line 195 rather than auxiliary cover line 190.  Moreover, in paragraph [0136] of the specification as published, the auxiliary electrode is first described as corresponding to element 175 of the figures and in the same paragraph the auxiliary electrode is then referred to as corresponding to element 172.  In addition, in paragraph [0137] of the specification as published, it is unclear if the bank layer is provide between the first protective layer 151 and the second protective layer 152 to insulate the .  
Appropriate correction is required.

Claim Objections
Claim(s) 10-19 is/are objected to because of the following informalities: 
With respect to claim 10, in line 14 of the claim “and is disposed” should read “and disposed.”  Claims 11-19, which either directly or indirectly depend from claim 10, and which inherit issues of claim 10 are objected to for similar reasons.
With respect to claim 11, in line 5 of the claim “being one lower electrode” should read “being the one lower electrode.” Claims 12-16 and 18-19, which either directly or indirectly depend from claim 10, and which inherit issues of claim 10 are objected to for similar reasons.
With respect to claim 19, in line 3 of the claim “the first electrode” should read “the first lower electrode.”
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-16 and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, the claim recites the limitation “a thin-film transistor” in line 4, which was already introduced in claim 10 from which claim 11 depends.  It is unclear whether the second recited “a thin-film transistor” was intended to relate back to “a thin-film transistor” recited in claim 10 or to set forth an additional thin-film transistor.  For the purpose of the examination it will be assumed that the second recited thin-film transistor is referring back to the thin-film transistor introduced in claim 10.  Claim(s) 12-16 and 18-19, which either directly or indirectly depend from claim 11 and which inherit issues of claim 11 are rejected for similar reason.
With respect to claim 14, the claim recites the limitation “an upper insulation layer” in line 1, which was already introduced in claim 13 from which claim 14 depends.  It is unclear whether the second recited “an upper insulation layer” was intended to relate back to “an upper insulation layer” recited in claim 13 or to set forth an additional upper insulation layer.  For the purpose of the examination it will be assumed that the second recited upper insulation layer is referring back to the upper insulation layer introduced in claim 13.  Claim(s) 15, which directly depends from claim 14 and which inherits issue of claim 14 is/are rejected for similar reason.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, 8-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuie (US 2015/0060821, hereinafter “Furuie”) in view of Izumida et al. (US 2010/0051958, hereinafter “Izumida,” previously cited) and Inoue et al. (US 2010/0127253, hereinafter “Inoue,” previously cited).
Regarding claim 1, Furuie in an annotated Fig. 2 (shown below) and related text teaches an organic light-emitting display device comprising:
	an organic emission layer (33, annotated Fig. 2 and ¶[0038]) disposed on a substrate (10, annotated Fig. 2 and ¶[0032]);
an upper electrode disposed on the organic emission layer (34, annotated Fig. 2 and ¶[0038]);
	first and second lower electrodes disposed below the upper electrode (i.e. 1st and 2nd lower electrodes of layer 32, annotated Fig. 2 and ¶[0038]); 
(i.e. sections of layer 13, annotated Fig. 2 and ¶[0035]) disposed between each of the first and second lower electrodes and the substrate (10, annotated Fig. 2);
auxiliary line (annotated Fig. 2) connected to the second lower electrode (annotated Fig. 2) and disposed below the second lower electrode (annotated Fig. 2);
a connection line (annotated Fig. 2) configured to interconnect the thin-film transistor (11, annotated Fig. 2 and ¶[0035]) and the first lower electrode and disposed in the same layer (13, annotated Fig. 2) as the auxiliary line (annotated Fig. 2);
	wherein, at a location between the first and second lower electrodes in a plan view, adjacent ones of the plurality of lower insulating layers each have a side surface such that the side surface of each of the adjacent ones of the plurality of lower insulation layers face each other (annotated Fig. 2).

[AltContent: ][AltContent: textbox (trench)][AltContent: ][AltContent: ][AltContent: textbox (1st lower electrode)][AltContent: textbox (connection line)][AltContent: textbox (1st protective layer)][AltContent: ][AltContent: textbox (2nd lower electrode/auxiliary electrode)][AltContent: textbox (2nd protective layer)][AltContent: textbox (auxiliary line)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox ((Annotated Figure))]
    PNG
    media_image1.png
    452
    803
    media_image1.png
    Greyscale


(annotated Fig. 2), Furuie, does not explicitly teach an auxiliary cover line disposed to cover an upper surface and a side surface of the auxiliary line and a connection line disposed on the connection line to cover an upper surface and a side surface of the connection line, and as a result that the connection cover line is spaced apart from the auxiliary cover line with the trench interposed therebetween.  Nonetheless, covering metallic lines, such as auxiliary and connection lines, with protective films (covers) would have been within the capabilities of one of ordinary skill in the art as evidenced by Izumida (¶¶[0049] and [0066]) and Inoue (¶[0238]) in order to protect the lines against corrosion (Inoue, ¶[0238]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, one of ordinary skill would have found it obvious before the effective filing date of the claimed invention to include an auxiliary cover line disposed to cover an upper surface and a side surface of the auxiliary line and a connection cover line disposed on the connection line to cover an upper surface and a side surface of the connection line as disclosed by Izumida in the organic light-emitting display device disclosed by Furuie in order to, for example, protect the two lines against corrosion.  It is noted that when the auxiliary line and the connection line are covered with the auxiliary cover line and the connection cover line the trench would be interposed therebetween.
Regarding claim 3 (1), the combined teaching of Furuie, Izumida and Inoue further discloses an upper insulation layer (Furuie, 14, annotated Fig. 2 and ¶[0041]) 
Regarding claim 4 (1), the combined teaching of Furuie, Izumida and Inoue further discloses an upper insulation layer (Furuie, 14, annotated Fig. 2 and ¶[0041]) configured to be in contact with the side surfaces of the adjacent ones of the plurality of lower insulation layers (Furuie, i.e. sections of layer 13, annotated Fig. 2), the upper insulation layer being disposed on a portion of an upper surface and a side surface of each of the first and second lower electrodes (Furuie, annotated Fig. 2).  
Regarding claim 6 (1), the combined teaching of Furuie, Izumida and Inoue discloses wherein the second lower electrode (annotated Fig. 2) is an auxiliary electrode (i.e. it is noted that since the second lower electrode is connected to the upper electrode in a similar manner as disclosed in the instant application, the second lower electrode would be considered an auxiliary electrode) that is disposed in the same layer (Furuie, 13, annotated Fig. 2) as the first lower electrode (Furuie, annotated Fig. 2) and is connected to the upper electrode (34, Furuie, annotated Fig. 2).
Regarding claim 8 (6), the combined teaching of Furuie, Izumida and Inoue discloses wherein the plurality of lower insulation layers comprises: 
a first protective layer (Furuie, annotated Fig. 2) disposed between the first electrode (Furuie, annotated Fig. 2) and the connection line (Furuie, annotated Fig. 2); and 
(Furuie, annotated Fig. 2) disposed between the auxiliary electrode (Furuie, annotated Fig. 2) and the auxiliary line (Furuie, annotated Fig. 2), and 
wherein side surfaces of the first and second protective layers (Furuie, annotated Fig. 2) exposed between the first electrode and the auxiliary electrode face each other (Furuie, annotated Fig. 2).  
Regarding claim 9 (8), the combined teaching of Furuie, Izumida and Inoue further discloses an upper insulation layer (Furuie, 40, annotated Fig. 2 and ¶[0047]) disposed between the first and second protective layers that face each other (Furuie, annotated Fig. 2).  
Regarding claim 10, Furuie teaches in an annotated Fig. 2 (shown above) and related text, an organic light-emitting display device comprising:
an organic emission layer (33, annotated Fig. 2 and ¶[0038]) disposed on a substrate (10, annotated Fig. 2 and ¶[0032]);
an upper electrode disposed on the organic emission layer (34, annotated Fig. 2 and ¶[0038]);
a plurality of lower electrodes (i.e. 1st and 2nd lower electrodes of layer 32, annotated Fig. 2 and ¶[0038]) disposed below the upper electrode (34, annotated Fig. 2);
a plurality of lower insulation layers (i.e. sections of layer 13, annotated Fig. 2 and ¶[0035]) disposed between the plurality of lower electrodes (annotated Fig. 2) and the substrate (10, annotated Fig. 2); and
(annotated Fig. 2) between the plurality of lower electrodes, in a plan view, in a lower insulation layer (13, annotated Fig. 2) among the plurality of lower insulation layers (annotated Fig. 2);
an auxiliary line (annotated Fig. 2) connected to one lower electrode (i.e. 2nd lower electrode, annotated Fig. 2) of the plurality of lower electrodes and disposed below the one lower electrode (annotated Fig. 2);
a connection line (annotated Fig. 2) configured to interconnect other lower electrode of the plurality of lower electrodes (i.e. 1st lower electrode, annotated Fig. 2) and a thin-film transistor (11, annotated Fig. 2 and ¶[0032]) and disposed in the same layer (13, annotated Fig. 2) as the auxiliary line (annotated Fig. 2).
While Furuie teaches that a connection line is spaced apart from the auxiliary line by the trench interposed therebetween (annotated Fig. 2), Furuie, does not explicitly teach an auxiliary cover line disposed to cover an upper surface and a side surface of the auxiliary line and a connection line disposed on the connection line to cover an upper surface and a side surface of the connection line, and as a result that the connection cover line is spaced apart from the auxiliary cover line with the trench interposed therebetween.  Nonetheless, covering metallic lines with protective films (covers) would have been within the capabilities of one of ordinary skill in the art as evidenced by Izumida (¶¶[0049] and [0066]) and Inoue (¶[0238]) in order to, for example, protect the lines against corrosion (Inoue, ¶[0238]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, one of ordinary skill would have found it obvious before the effective filing date of the claimed invention to include 
Regarding claim 11 (10), the combined teaching of Furuie, Izumida and Inoue discloses wherein the plurality of lower electrodes comprises: 
a first lower electrode being the other lower electrode of the plurality of lower electrodes and (Furuie, annotated Fig. 2) connected to a thin-film transistor (Furuie, 11, annotated Fig. 2 and ¶[0032]); and 
a second lower electrode being the one lower electrode of the plurality of lower electrodes (Furuie, annotated Fig. 2) disposed in the same layer as the first lower electrode (Furuie, annotated Fig. 2).  
	Regarding claim 13 (11), the combined teaching of Furuie, Izumida and Inoue further discloses an upper insulation layer (Furuie, 14, annotated Fig. 2 and ¶[0041]) disposed in the trench (Furuie, annotated Fig. 2).  
Regarding claim 14 (13), the combined teaching of Furuie, Izumida and Inoue further discloses an upper insulation layer (Furuie, 14, annotated Fig. 2 and ¶[0041]) configured to be in contact with a side surface of the trench (Furuie, annotated Fig. 2).  
Regarding claim 15 (14), the combined teaching of Furuie, Izumida and Inoue further discloses wherein the upper insulation layer (Furuie, 14, annotated Fig. 2) is disposed on a portion of an upper surface and a side surface of the first and second lower electrodes (Furuie, annotated Fig. 2).  
Regarding claim 16 (11), the combined teaching of Furuie, Izumida and Inoue further discloses a plurality of upper insulation layers (Furuie, i.e. sections of layer 14, annotated Fig. 2) disposed on opposite side surfaces of each of the first and second lower electrodes (Furuie, annotated Fig. 2), 
wherein the upper insulation layers disposed between the first and second lower electrodes are spaced apart from each other (Furuie, annotated Fig. 2).  
Regarding claim 17 (10), the combined teaching of Furuie, Izumida and Inoue discloses wherein the trench is directed from an upper surface of the lower insulation layer towards the substrate (Furuie, annotated Fig. 14B).  
Regarding claim 18 (13), the combined teaching of Furuie, Izumida and Inoue discloses wherein the first lower electrode (Furuie, annotated Fig. 2) faces the upper electrode with the organic emission layer (Furuie, 33, annotated Fig. 2) interposed therebetween (Furuie, annotated Fig. 2), and 
wherein the second lower electrode (Furuie, annotated Fig. 2) is an auxiliary electrode (i.e. it is noted that since the second lower electrode is connected to the upper electrode in a similar manner as disclosed in the instant application, the second lower electrode would be considered auxiliary electrode) that is connected to the upper electrode (Furuie, annotated Fig. 2).  
Regarding claim 19 (18), the combined teaching of Furuie, Izumida and Inoue discloses wherein the plurality of lower insulation layers comprises: 
a first protective layer (Furuie, annotated Fig. 2) disposed between the first electrode (Furuie, annotated Fig. 14B) and the connection line (Furuie, annotated Fig. 2); and
a second protective layer (Furuie, annotated Fig. 2)  disposed between the auxiliary electrode (Furuie, annotated Fig. 2) and the auxiliary line (Furuie, annotated Fig. 2), and
wherein side surfaces of the first and second protective layers face each other (Furuie, annotated Fig. 2) with the upper insulation layer (Furuie, 14, annotated Fig. 2), disposed in the trench, interposed therebetween (Furuie, annotated Fig. 2).

Claims 2, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuie, Izumida and Inoue as applied to claims 1 and 11 above, and further in view of Lee at al. (US 2013/0056784, hereinafter “Lee,” previously cited).
Regarding claim 2 (1), the combined teaching of Furuie, Izumida and Inoue was discussed above in the rejection of claim 1.  Furuie, Izumida and Inoue, however, do not explicitly teach wherein each of the first and second lower electrodes are formed of at least two layers including a transparent conductive material layer and a metal material layer.  Nonetheless, forming first and second lower electrodes from at least two layers including a transparent conductive material layer and a metal material is well known in the art as evidenced by Lee (¶[0057]) as an alternative electrode structure.  

Regarding claim 5 (2), the combined teaching of Furuie, Izumida and Inoue and Lee further comprising a plurality of upper insulation layers (Furuie, i.e. sections of layer 14, annotated Fig. 2) disposed on opposite side surfaces of each of the first and second lower electrodes (Furuie, annotated Fig. 2),
wherein the upper insulation layers disposed between the first and second lower electrodes are spaced apart from each other (Furuie, annotated Fig. 2).
Regarding claim 12 (11), the combined teaching of Furuie, Izumida and Inoue was discussed above in the rejection of claim 11.  Furuie, Izumida and Inoue, however, do not explicitly teach wherein each of the first and second lower electrodes are formed of at least two layers including a transparent conductive material layer and a metal material layer.  Nonetheless, forming first and second lower electrodes from at least two layers including a transparent conductive material layer and a metal material is well known in the art as evidenced by Lee (¶[0057]) as an alternative electrode structure.  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, one of ordinary skill in the art 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 1:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829